Name: Political and Security Committee Decision (CFSP) 2015/955 of 16 June 2015 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision EUTM MALI/3/2014 (EUTM MALI/2/2015)
 Type: Decision
 Subject Matter: defence;  European construction;  EU institutions and European civil service;  cooperation policy;  Africa
 Date Published: 2015-06-20

 20.6.2015 EN Official Journal of the European Union L 156/20 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/955 of 16 June 2015 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision EUTM MALI/3/2014 (EUTM MALI/2/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of Malian Armed Forces (EUTM Mali) (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions concerning the political control and strategic direction of EUTM Mali, including the decisions to appoint the subsequent EU Mission Commanders. (2) On 9 October 2014, the PSC adopted Decision EUTM MALI/3/2014 (2) appointing Brigadier General Alfonso GARCÃ A-VAQUERO PRADAL as EU Mission Commander for EUTM Mali. (3) On 17 March 2015, Germany proposed the appointment of Brigadier General Franz Xaver PFRENGLE as the new EU Mission Commander for EUTM Mali to succeed Brigadier General Alfonso GARCÃ A-VAQUERO PRADAL. (4) The EU Military Committee has supported the proposal. (5) Decision EUTM MALI/3/2014 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Franz Xaver PFRENGLE is hereby appointed EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM MALI) as from 28 July 2015. Article 2 Decision EUTM MALI/3/2014 is hereby repealed. Article 3 This Decision shall enter into force on 28 July 2015. Done at Brussels, 16 June 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 14, 18.1.2013, p. 19. (2) Political and Security Committee Decision EUTM MALI/3/2014 of 9 October 2014 on the appointment of an EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM MALI) (OJ L 300, 18.10.2014, p. 49).